 In the Matter Of MOORE GROCERYCOMPANYD/B/A SLEDGEMANUFAC-TURING COMPANY,' EMPLOYERandAMALGAMATED CLOTHING WORKERSOF AMERICA, CIO, PETITIONERCase No. 16-R-2365.-Decided February 9, 194,8Messrs. Michael J. Harvey, R. T. Moore, Frank MilsteadandRoyButler,all of Tyler, Tex., andMalone, Lipscomb C Seay,byMr. RalphW. Malone,of Dallas, Tex., for the Employer.Mr. George LambertandMiss Jean Williams,of Dallas, Tex., forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Tyler,Texas, on December 2, 1947, before Charles Y. Latimer, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESS OF THE EMPLOYERMoore Grocery Company, d/b/a Sledge Manufacturing Company,a Texas corporation with its principal office and only plant located inTyler, Texas, is engaged in the manufacture of men's and boys' workclothing.In the 6-month period ending June 30, 1947, the Employerpurchased raw materials, such as cotton fabrics, thread, buttons, etc.,of a value in excess of $690,000.Approximately 85 percent of thepurchases came from points outside the State of Texas.During thesame period the total sales of finished products approximated $890,000,about 25 percent of which was shipped to points outside the State.i The name of the Employer appears in the caption as amended at the hearing.*Houston, Murdock, and Gray.76 N. L. R. B., No. 6.42 SLEDGE MANUFACTURING COMPANY43The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.Jr.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees, including the shippingdepartment employees, line men and janitors, but excluding office andclerical employees, timekeepers, ticket stampers, plant engineers, out-side salesmen, watchmen, floorladies, foremen, and all other super-visory employees, as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Moore Grocery Company,d/b/ Sledge Manufacturing Company, Tyler, Texas, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitled 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reinstatement, to determine whether or not they desire to be repre-sented by Amalgamated Clothing Workers of America, CIO, for thepurposes of collective bargaining.